Citation Nr: 0307642	
Decision Date: 04/22/03    Archive Date: 04/30/03	

DOCKET NO.  98-16 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip. 

2.  Entitlement to an increased rating for residuals of a 
right patellectomy, currently evaluated as 40 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas. 

The Board remanded the appeal in April 2000.  At the time of 
the April 2000 remand the issue of entitlement to a total 
disability evaluation for compensation purposes based on 
individual unemployability was before the Board.  An October 
2002 RO decision granted a total disability rating based on 
individual unemployability for compensation purposes.  
Therefore, this issue is moot and will not be considered by 
the Board.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right hip 
was not manifested during active service and is not related 
to active service or service-connected disability.

2.  The veteran's service-connected residuals of a right 
patellectomy are manifested by range of motion from minus 25 
degrees' extension to 105 degrees' flexion and no 
instability.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right hip was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred during active service, and is 
not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).  

2.  The criteria for an evaluation greater than 40 percent 
for residuals of a right patellectomy have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5010-5260, 5261, 5257 (2002); VAOPGCPREC 9-
98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans' Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, the 
veteran has been provided with a statement of the case and 
supplemental statements of the case, as well as a March 2003 
letter, informing him of the governing legal criteria, the 
evidence considered, the evidence necessary to substantiate 
his claims, evidentiary development under the VCAA, and the 
reasons for the denial of his claims.  In essence, the matter 
of "which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been afforded multiple examinations and 
multiple hearings, and treatment records have been obtained.  
Therefore, it is concluded that the VA has complied with the 
VCAA, and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  




Right Hip

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

It is neither asserted nor shown that the veteran had 
degenerative joint disease of the right hip during his active 
service.  Service medical records are silent for complaint, 
finding, or treatment with respect to any right hip 
disability and the report of his October 1957 physical 
evaluation board examination reflects no finding regarding 
any right hip condition.  The reports of January 1958 and 
August 1993 VA orthopedic examinations reflect no complaint, 
finding, or treatment with respect to any right hip 
disability.

Rather, it is asserted that the veteran has degenerative 
joint disease of the right hip secondary to his service-
connected right knee disability based upon his service-
connected right knee causing an alteration in his gait that 
resulted in the development of degenerative joint disease of 
the right hip.

The reports of October 1997 VA orthopedic examination and 
X-rays reflect that the veteran has degenerative joint 
disease of the right hip.  The examiner indicated that the 
changes in the veteran's right hip were not secondary to 
changes in his right knee, but were a separate entity.  

The report of a March 2001 VA examination reflects diagnoses 
including degenerative changes of the right hip.  The 
examiner indicated that current findings relating to the 
right hip were not caused by the service-connected right knee 
disability, but were characteristic of progressive aging 
changes and were of a degenerative nature, noting that both 
hip joints showed almost equal findings and the degenerative 
changes of the right hip were not caused by a person limping.  

There is no competent medical evidence indicating that the 
veteran had degenerative joint disease of the right hip 
during active service or within one year of discharge from 
active service.  There is competent medical evidence 
indicating that there were no findings relating to the right 
hip during active service or within one year of discharge 
from active service.  Further, there is no competent medical 
evidence indicating that there is any relationship between 
currently manifested degenerative joint disease of the right 
hip and the veteran's active service.  It is not asserted nor 
the evidence establishes that the veteran currently has 
degenerative joint disease of the right hip that is related 
to his active service.  Therefore, the preponderance of the 
evidence is against a finding that the veteran's current 
degenerative joint disease of the right hip is related to his 
active service.

The veteran is not qualified as a layperson to offer 
diagnoses and etiologies because he does not have the 
required medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the veteran's statements 
and testimony regarding his belief that his right hip 
disability is related to his service-connected right knee 
disability are of no probative value.

There is competent medical evidence indicating that there is 
no relationship between the veteran's service-connected right 
knee disability and his degenerative joint disease of the 
right hip.  There is no competent medical evidence indicating 
that there is any relationship between the veteran's service-
connected right knee disability and degenerative joint 
disease of his right hip.  Therefore, a preponderance of the 
evidence is against a finding that the degenerative joint 
disease of the right hip is proximately due to or was 
chronically worsened by the veteran's service-connected right 
knee disability.

Right Knee

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The reports of October 1997, March 2001, and August 2002 VA 
orthopedic examinations reflect that the most restrictive 
extension was shown to be reduced by 25 degrees on active 
range of motion and the most reduced flexion was shown to be 
105 degrees on active range of motion.  All of the 
examination reports reflect that there was no instability in 
the ligaments and that there was no subluxation.  The August 
2002 report refers to instability as a result of the 
quadriceps muscle weakness and this disability has been 
separately evaluated in an October 2002 RO decision.  None of 
the examination reports reflect that there was any 
instability or subluxation in the knee joint itself.  
Further, the reports reflect that pain, fatigability, and 
incoordination would restrict the motion of the veteran's 
right knee joint, but none of the reports indicate that the 
motion would be restricted further than that reported of a 
minus 25 degrees' extension and 105 degrees' flexion.  

The veteran's residuals of a right patellectomy have been 
evaluated under the provisions of Diagnostic Codes 5010-5260, 
and 5257 of the Rating Schedule.  Diagnostic Code 5257 
provides that for other impairment of the knee manifested by 
slight recurrent subluxation or lateral instability, a 
10 percent evaluation is warranted.  Diagnostic Code 5260 
provides that flexion limited to 60 degrees warrants a 
noncompensable evaluation.  Diagnostic Code 5261 provides 
that extension limited to 20 degrees warrants a 30 percent 
evaluation, extension limited to 30 degrees warrants a 
40 percent evaluation, and extension limited to 45 degrees 
warrants a 50 percent evaluation.

There is no competent medical evidence indicating that the 
veteran has recurrent subluxation or lateral instability.  
The competent medical evidence indicates that he does not 
have subluxation or instability of the knee.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran has any instability of the right knee, other than 
that which is attributable to loss of muscle that has been 
separately rated, and there is no evidence of subluxation of 
the right knee.  Accordingly, a preponderance of the evidence 
is against a separate evaluation under Diagnostic Code 5257.  
VAOPGCPREC 9-98.

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirements that 38 C.F.R. §§ 4.40, 4.45, be considered when 
evaluating the veteran for functional impairment under 
appropriate diagnostic codes that take into account factors 
such as pain, weakness and limitation of motion.  

The competent medical evidence reflects that the veteran does 
have factors, including pain, weakness, and fatigability.  
However, the competent medical evidence indicates that, even 
with consideration of these factors, the most restrictive 
range of motion is shown to be minus 25 degrees of extension 
and flexion of 105 degrees.  This would not warrant a 
compensable evaluation under Diagnostic Code 5260.  Extension 
limited to 25 degrees more nearly approximates extension 
limited to 30 degrees, warranting the 40 percent evaluation 
that has been assigned.  There is no competent medical 
evidence indicating that the veteran experiences any greater 
loss of range of motion than from 25 degrees' extension to 
105 degrees' flexion.  The competent medical evidence 
reflects that even with consideration of the various factors 
set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.59, that he does 
not experience greater loss of range of motion.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 40 percent assigned.  


ORDER

Service connection for degenerative joint disease of the 
right hip is denied.  

An increased rating greater than 40 percent for residuals of 
right patellectomy is denied.  



                       
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


